Citation Nr: 0432917	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left thigh and knee with patellectomy, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for a 
disability rating in excess of 30 percent for his service-
connected residuals of a gunshot wound to the left thigh and 
knee with patellectomy.  The veteran filed a timely appeal to 
this adverse determination.

The Board notes that although the veteran had requested a 
hearing to be held via videoconference before a Veterans Law 
Judge, said request was withdrawn pursuant to a May 2003 
statement submitted by the veteran  to VA.  See 38 C.F.R. 
§§ 19.75, 20.703, 20.704 (2003).  The veteran's claim is now 
properly before the Board for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's residuals of a gunshot wound to the left 
thigh and knee with patellectomy involves Muscle Group XIV, 
and is objectively shown to be productive of severe 
impairment of that muscle group affecting the left knee.


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for 
residuals of a gunshot wound to the left thigh and knee with 
patellectomy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.10, 4.40, 4.73, Diagnostic Code 5314 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in March 2002.  Thus, the provisions of the VCAA 
are applicable in this case.   

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in November 2002, in the statement of the case 
(SOC) issued in February 2003, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records and statements, VA outpatient 
treatment notes and examination reports, including medical 
opinions regarding the severity of the veteran's disorder, 
and several personal statements made by the veteran in 
support of his claims.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Historically, service connection for residuals of a gunshot 
wound (GSW) to the left thigh and knee was granted by an 
October 1969 rating decision.  A 30 percent evaluation was 
assigned, effective from May 17, 1969.  Service medical 
records indicate that the veteran sustained a gunshot wound 
to the left knee as a result of enemy action in Vietnam in 
January 1968.  While treatment records from the actual time 
of the injury are not of record, in May 1968 he was seen for 
complaints related to an old wound, which had recently 
started to bother him.  In June 1968 he was seen for 
complaints of pain in the left leg due to an old gunshot 
wound.  X-rays of the left knee were requested, which 
revealed considerable deformity involving the patella with an 
apparent defect laterally in the patella with multiple 
fracture lines.  There were also several lucencies within the 
medial portion of the upper tibia which most likely 
represented changes incident to the old fracture.  In August 
1968 the veteran was seen for complaints of pain in the left 
knee on walking or sitting secondary to an AK-47 wound to the 
left knee received in January 1968.  Physical examination 
revealed a full range of left knee motion with moderate 
crepitation, no heat, effusion or localized tenderness, and 
no ligamentous laxity.  X-rays revealed mild degenerative 
changes in the left knee with fracture of left patella.  The 
impression was of traumatic arthritis, mild, left knee.  The 
veteran was started on physical training exercises to 
strengthen his quadriceps muscles.  He was also place on a 
limited duty physical profile for a period of 3 months.

In September 1968, the veteran continued to complain of pain 
and giving way of the left knee.  It was decided that the 
best course of action was a patellectomy, which the veteran 
successfully underwent in late September 1968.  In November 
1968 his limited duty physical profile was extended for an 
additional 3 months.  

In January 1969, some 3 1/2 months post-operative, the veteran 
continued to complain of discomfort in the left knee.  
Examination revealed crepitus over the quadriceps tendon, 
with a range of left knee motion from zero to 120 degrees.       
X-rays revealed traumatic arthritis with calcification in the 
patellar tendon, and possible loose body.  The veteran was 
placed on a permanent L-3 physical profile exempting him from 
activities involving crawling, stooping, running, jumping, 
prolonged standing or marching, or strenuous physical 
activity.  He was discharged in May 1969.  No abnormalities 
were noted at the time of the veteran's service separation 
examination in April 1969.

In September 1969, some 4 months after discharge, the veteran 
underwent a VA examination.  At that time, the veteran 
complained that his left knee hurt when standing or sitting 
for long periods, and that he was having difficulty obtaining 
and holding a job due to his knee problems.  Examination 
revealed a 3 inch by 1 1/2 inch irregular nontender scar over 
the medial aspect of the left knee beginning at the joint 
space and extending downward, and an irregular "J" shaped 
scar over the antero-lateral aspect of the left knee 
extending downward 4 inches to the inferior level of the 
patella.  The scars were pliable and non-symptomatic.  The 
circumference of the left thigh was 18 inches, compared to 19 
inches on the right.  The left knee had 110 degrees of 
flexion.  The absence of the left patella was also noted.  
There were no sensory changes in the left leg or foot.  X-
rays revealed some narrowing of the knee joint, particularly 
medially, the absence of the patella, and numerous small 
calcified and probably ossified fragments in the usual site 
of the patella.  The examiner rendered a diagnosis of 
residuals of a gunshot wound to the left knee.

The veteran's claims file contains no evidence relating to 
his left knee from the time of this September 1969 
examination until after the time of VA's receipt of his claim 
for an increased rating for this disability in March 2002.  
Evidence received since March 2002 includes private treatment 
notes from James R. Leonard, M.D., a physician at Leonard and 
Price Orthopaedics, Inc., dated from April 1993 to July 1998.  
These notes all state that the veteran's gunshot wound 
residuals were asymptomatic until 1995, at which time he fell 
at work, causing severe pain and swelling in the left knee.  
In July 1995, Dr. Leonard offered the following assessment:

[The veteran] injured his knee at work 
when he fell up some steps that were 
breaking down.  The step gave way 
underneath him, and he landed on his knee 
slightly flexed.  He does not recall any 
specific twisting injury, but he 
certainly has had a lot of pain and 
discomfort in his left knee since.  Past 
medical history is significant for a 
gunshot wound, the entrance being 
distally and medially near the proximal 
tibia, and the exit wound being debrided 
laterally and superior to the patella.  I 
have examined him and found a lot of 
crepitation in the knee with range of 
motion.  He has a lot tenderness in the 
quadriceps tendon and the area of the 
patella, but I cannot really palpate an 
obvious patella, to my surprise, during 
the initial exam; however, his x-rays 
confirm why I cannot find a patella.  
More than likely, his patella was 
severely fragmented during the original 
gunshot wound, and he has been left with 
essentially a patellectomy or limited 
partial patellectomy.  He certainly has a 
lot of chondrocalcinosis type changes in 
the front of the knee, but I think these 
are all within the quadriceps tendon and 
infrapatellar tendon, and probably 
represent fragments of the patella or 
cartilage from the patellofemoral joint.

I have sent him for a MRI scan at this 
point because of his significant 
tenderness medially, and the question of 
a medial meniscus tear versus multiple, 
small cartilaginous loose bodies.  The 
next question then  becomes is this an 
actual injury or aggravation of a pre-
existing condition.  Certainly, I would 
say it has aggravated a pre-existing 
problem.  I am certain that the fall did 
not cause all of the changes seen on x-
ray.

In September 1995, Dr. Leonard expanded upon the relationship 
between the veteran's current symptomatology and his gunshot 
wound.  At that time, he offered the following opinion:

The MRI shows a multitude of what appears 
to be cartilaginous, possibly 
osteocartilaginous loose bodies, in the 
anterior aspect of the joint.  I am not 
totally convinced that these are in the 
joint or in the soft tissues immediately 
outside the joint in the area of the 
patella.  Some, no doubt, were present 
from his gunshot wound to his leg, but 
[the veteran] tells me that he had 
absolutely no pain or discomfort in his 
left knee until this fall at work, 
approximately three weeks ago.  

My guess is that he has a pre-existing 
condition chondrocalcinosis from the 
gunshot wound, and in the fall he broke 
some of these fragments loose. They are 
now loose in the knee, causing him pain 
and need to be removed.

In late January 1996, the veteran underwent left knee surgery 
by Dr. Leonard consisting of examination under anesthesia, 
videoarthroscopy, arthroscopic evacuation of multiple 
microscopic loose bodies, and debridement chondroplasty of 
the residual portion of the patella and scar tissue 
surrounding it.

In May 1996, after this surgery, Dr. Leonard discussed the 
veteran's fall, and stated that "His patella which was 
severely fragmented by the original gunshot wound in Vietnam 
was severely aggravated by this fall and he could not seem to 
get his range of motion and strength back in order."  
Following surgical debridement in January 1996, the veteran 
was doing better, but was still not up to par, as he was only 
4 months post-operative.

Also of record are a statement and an outpatient treatment 
note from Paul J. Cangemi, M.D. of Hamilton Orthopaedic 
Clinic dated in February 2002.  In his statement, Dr. Cangemi 
noted that he had seen the veteran earlier that same day for 
evaluation of his knees, and indicated that the veteran was 
in a bind, as he wished to continue working but was getting 
to the point where that was no longer feasible.  Dr. Cangemi 
noted that he was particularly concerned about the veteran's 
use of Ibuprofen considering his hypertension and renal 
disease.  He noted that arthroscopic surgery on the right 
knee was being considered.

In his accompanying treatment note, Dr. Cangemi noted that 
the veteran had been a letter carrier for 19 years, which 
required walking for 4 to 6 hours or 3 to 5 miles per day.  
He complained of pain in both knees, right worse than left.  
It was noted that the veteran had received a gunshot wound to 
the left knee in 1968 while serving in Vietnam, and that he 
had surgery in Tokyo "and seemed to recover."  
Approximately 4 or 5 years prior to seeing Dr. Cangemi, the 
veteran had undergone arthroscopic debridement of his left 
knee by Dr. Leonard, which seemed to help.  Examination of 
the left knee revealed a well-healed anterior surgical 
excision.  He had full extension of his left knee and flexion 
to 100 degrees.  The examiner could feel a lot of small bony 
fragments in the patellar tendon and perhaps the quadriceps 
tendon.  There was significant grinding throughout the range 
of motion with moderate patellofemoral crepitus.  There was 
no joint effusion or instability.  X-rays of the veteran's 
left knee showed multiple loose bodies or ossicles within the 
substance of the patellar tendon and quadriceps tendon 
substituting for the patella.  There was significant 
narrowing of both medial and lateral compartments of the left 
knee.  A final diagnosis was not rendered.

In April 2002, the veteran underwent VA joints and bones 
examinations by the same examiner.  At the time of these two 
examinations, which contained similar findings and identical 
diagnoses, the examiner noted that the veteran's claims file 
was present and had been "extensively reviewed" as part of 
the examination process.  The veteran reported that he had 
worked as a postman since 1982.  He complained of constant 
left knee pain, rated 10/10, weakness, stiffness, occasional 
swelling, giving way which resulted in falling approximately 
twice per week, and locking of the left knee.  He also 
reported a significant amount of popping.  He stated that 
while his job previously required him to walk about 4 miles 
per day, beginning in December 2001 he began having 
significant pain which required him to switch to a limited 
duty position involving driving and delivering the mail 
instead of walking.

The veteran reported that he used Ibuprofen which relieved 
his left knee pain to about 5/10.  He stated that his left 
knee pain was constant, with no flare-ups.  He also 
complained of right knee pain which began in 1996, and 
consisted of pain, weakness, stiffness, occasional swelling, 
instability and locking of the right knee.  He reported that 
he could only walk about 2 blocks before starting to have 
significant pain in both knees.  He reported that he could 
not stand for more than 1 hour, and could not sit for more 
than 10 minutes before needing to stand.  The veteran 
reported that he had difficulty mowing the lawn and could not 
sit in a car for long periods of time and thus could not 
visit family members.  He stated that if he took Ibuprofen, 
he was able to perform routine activities without much 
difficulty.

On physical examination, left knee range of motion was from 
zero to 95 degrees, limited by pain.  Stability of the medial 
and collateral ligaments was unremarkable.  Lachman's test of 
the anterior and posterior cruciate ligaments was normal.  
McMurray's test of the medial and lateral meniscus was 
normal.  Left knee strength was 4/5.  There was no evidence 
of edema, effusion, instability, tenderness, redness, heat, 
abnormal movement or guarding of movement.  The veteran's 
gait was unremarkable and there were no gross functional 
limitations of standing or walking.  There was no evidence of 
ankylosis.  X-rays revealed synovial osteochondromatosis of 
the left knee and mild to moderate degenerative changes to 
the left knee.  The examiner rendered diagnoses of status 
post gunshot wound to the left knee, and mild to moderate 
degenerative joint disease of the left knee.

The veteran's residuals of a gunshot wound to the left thigh 
and knee with patellectomy have been evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5314, pursuant to which the severity of 
injury to the muscles of Muscle Group XIV is evaluated.  As 
this evaluation has been in place for at least 20 years, it 
is protected from ever being reduced due to the provisions of 
38 U.S.C.A. § 110 (West 2002).  See also 38 C.F.R. § 3.951 
(2003).  DC 5314 states that Muscle Group XIV includes those 
muscles responsible for extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of the 
fascia lata and iliotibial band, postural support of the 
body, and synchronizing the hip and the knee, acting in 
conjunction with the hamstrings.  Muscles listed as part of 
this group include the sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  Pursuant to this code, a noncompensable 
(zero percent) rating is warranted if impairment of this 
muscle group is slight.  If it is moderate, a 10 percent 
rating is warranted.  If it is moderately severe, a 30 
percent rating is warranted.  Finally, if the impairment is 
severe, a 40 percent rating is warranted.

Under 38 C.F.R. § 4.56 (2003), the criteria for evaluating 
muscle disabilities, generally, is set forth.  An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through and through injury with muscle damage will be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.
The criteria consist of the type of injury, the history and 
complaint, and the objective findings.  A slight disability 
of the muscles involves a simple wound of the muscle without 
debridement or infection.  The service records should 
demonstrate a superficial wound with brief treatment and 
return to duty.  There must have been healing with good 
functional results and no consistent complaints of cardinal 
symptoms of muscle injury or painful residuals.  The 
objective findings are a minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization. 
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound. The record must 
contain consistent complaints of cardinal symptoms of muscle 
wounds.  There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are so situated as to indicate a track of a missile 
through one or more muscle groups.  There are indications on 
palpation of loss of deep fascia, or loss of muscle substance 
or loss of normal firm resistance of muscles compared with 
the sound side.  The tests of strength and endurance of the 
muscle groups involved (compared with the sound side) give 
positive evidence of impairment.  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.

The Board has evaluated the foregoing, and concludes that the 
evidence demonstrates that the veteran has incurred a 
"severe" muscle injury as set forth at 38 C.F.R. § 4.56 
above, resulting from his gunshot wound in Vietnam, 
warranting an increased rating to 40 percent under DC 5314.  
The Board observes that the veteran sustained a through-and-
through wound by a high velocity missile of small size, with 
shattering bone fracture (of the patella, which was 
subsequently removed) and extensive debridement.  There are 
entrance and exit scars situated as to indicate a track of a 
missile through one or more muscle groups in the left knee 
area.  There is also evidence of some loss of left knee 
strength compared to the sound side (rated as 4/5 in April 
2002 compared to 5/5 on the right).  Significantly, the 
current medical evidence demonstrates that there is x-ray 
evidence of symptomatology analogous to "x-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile," 
as is contemplated for a severe disability of the muscles.  
While this x-ray evidence was obtained following a work-
related falling injury, the Board observes that the medical 
evidence demonstrates that it was not the fall itself which 
caused injury, but the fact that the fall caused pre-existing 
small bony fragments (chondrocalcinosis) in the patellar and 
quadriceps tendons which resulted from the veteran's previous 
gunshot wound to break loose, causing severe left knee pain, 
swelling, weakness, and limited motion, and requiring 
surgical intervention in 1996.  While such fragments may not 
be strictly characterized as "foreign bodies" as 
contemplated by the Rating Schedule, the Board finds that 
such findings along with the resulting severe symptomatology 
is sufficient to analogize to that required for a severe 
muscle injury.  Further, the Board finds that the 
symptomatology caused by this fall must be considered as part 
and parcel of the veteran's service-connected left knee 
disorder.  It is also clear that the veteran's left knee 
symptomatology greatly increased following this incident.  
Indeed, Dr. Leonard characterized the left knee disorder 
resulting from the veteran's gunshot wound as having been 
"severely aggravated by this fall."  Furthermore, the 
veteran was able to walk 4 miles per day as part of his job 
as a postman for 19 years prior to this fall in 1995, but 
after the fall was placed on limited duty requiring little 
walking.  The veteran also reported being fully functional 
prior to 1995, but states that now he is in constant pain, 
and can only walk 2 blocks, stand for 1 hour, and sit for 10 
minutes due to left knee pain.  Recent examinations have 
shown significant left knee grinding and crepitus, and x-rays 
have revealed multiple loose bodies within the patellar area, 
synovial osteochondromatosis of the left knee, and mild to 
moderate degenerative changes of the left knee.  The veteran 
has also stated that his left knee gives way approximately 
twice per week, causing him to fall, and reported a 
significant amount of popping, stiffness, and locking of the 
knee.  For these reasons, the Board finds that a 40 percent 
rating under DC 5314 for severe muscle injury is warranted by 
the evidence. 

The Board recognizes that the veteran has complained of 
experiencing severe pain and functional impairment.  However, 
the Board notes that such symptomatology is contemplated by 
the 40 percent rating assigned under Diagnostic Code 5314.  
Furthermore, inasmuch as the veteran experiences functional 
limitation due to pain and/or weakness, the Board observes 
that as he is currently assigned the highest rating available 
under the applicable rating code, assignment of a higher 
evaluation for painful motion is not for consideration.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see generally 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995). 

In addition, the Board has considered whether any other 
diagnostic code which addresses the veteran's symptomatology 
might afford him a disability rating in excess of the 40 
percent assigned under DC 5314.  The Board observes that the 
veteran has recently been diagnosed as suffering from 
moderate degenerative joint disease of the left knee.  The 
severity of degenerative arthritis is evaluated under DC 
5003, which provides that degenerative arthritis established 
by x-ray findings is to be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints affected.  Given the fact that the 
veteran has not been shown to suffer from any limitation of 
extension of his left leg and from only slight (limited to 95 
or 100 degrees) limitation of flexion of the left leg, a 
compensable rating is not warranted under the schedular 
criteria of either DC 5260 or 5261.   Similarly, rating the 
veteran's left leg disorder directly under these codes in 
contemplation of his limited leg motion would not result in a 
rating in excess of the 40 percent rating already assigned 
under DC 5314.

Furthermore, the veteran cannot receive separate disability 
ratings for his muscle injury to the knee and his orthopedic 
injury to the knee, as the law generally provides that 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2003).  Here, the function 
affected is the same: difficulty in movement of the left knee 
by reason of a gunshot wound to some extent affecting both 
bone and muscle.  Accordingly, separate muscle and orthopedic 
ratings are not in order.  See 38 C.F.R. §§ 4.14, 4.55(a), 
4.56 (2003); see Esteban v. Brown, 6 Vet. App. 259 (1994).  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2003), 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  To this 
end, the Board finds, as set forth above, that no combination 
of ratings under other codes which do not specifically 
address muscle injury would afford the veteran a rating in 
excess of that currently assigned.  The assigned disability 
rating is based on contemplation of left knee impairment that 
affects the veteran's motion and usage.  Such impairment is 
fully contemplated under Diagnostic Code 5314.  Therefore the 
veteran's appeal must be denied.  

In reaching the foregoing decision, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Furthermore, the 
veteran has contended that "[due] to my service connected 
disability to my left knee, which now has affected my right 
knee and both feet, I am unable to perform my job."  The 
Board notes that in a rating decision dated in November 2002, 
VA specifically denied the veteran's claims for service 
connection for a right knee disorder and bilateral foot 
disorders as secondary to his left knee disorder.  There is 
no evidence of record, and the veteran does not contend, that 
his left knee disorder, alone, causes unemployability.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the Rating Schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 


ORDER

A 40 percent disability rating for residuals of a gunshot 
wound to the left thigh and knee with patellectomy is 
granted, subject to the controlling regulations governing the 
payment of monetary awards.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



